DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 PAUL JOHNSON and AMY JOHNSON,
                           Appellants,

                                     v.

   FIRST PROTECTIVE INSURANCE COMPANY d/b/a FRONTLINE
                 HOMEOWNERS INSURANCE,
                         Appellee.

                              No. 4D19-536

                               [July 3, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502018CA004780XXXMB.

  Charles M. Auslander, John G. Crabtree, Brian Tackenberg and Emily
Cabrera of Crabtree & Auslander, LLC, Key Biscayne, for appellant.

   Karen Fultz of Sheehe & Associates, P.A., Miami and Jay M. Levy of Jay
M. Levy, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and KLINGENSMITH, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.